DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 44-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 44 “wherein the reflective element is suitable for mixing in a liquid pavement marking composition” particularly “suitable” has clarity issues.  The term “suitable” is solely dependent upon the opinion of a person and the specification fails to provide guidance as to what would achieve In re Musgrave, 431 F.2d 882, 893 (CCPA 1970), see MPEP 2173.05(b)IV.  For purposes of examination the examiner will assume any reflective element reading on the limitations is suitable for mixing in a liquid pavement marking composition inherently.
Regarding claim 45 it is unclear if the only element in the claimed composition is the reflective element or if there are any other elements.  The preamble describes the composition as a “liquid pavement marking” however the body of the claim fails to “breathe life” into any of these descriptors, i.e. no patentable weight is given to these descriptors and/or intended use in the preamble, see MPEP 2111.  In light of the specification, see page 6 lines 18-24 and page 1 lines 8-27, the composition would include a liquid pavement marking component (e.g. paint).  The examiner would suggest and for purposes of examination use: “A liquid pavement marking composition comprising the reflective element according to claim 24, and a liquid pavement marking component.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Insofar as they are understood claims 24, 30-33, 39, 41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund US Patent Application Publication 2009/0202298 in view of US Patent Bailey et al. 5,880,885, of record.
Regarding claims 24 and 31-32 Bjorklund discloses a reflective element (abstract e.g. figure 7 reflective pellet 16) comprising: a defined by a body with a perimeter (e.g. body 20 see figure 7); a plurality of first beads disposed around at least a portion of the perimeter of the core (e.g. surface beads 24), wherein the core is a composite core comprising a polymer (paragraph [0053] “…may be formed of other thermoplastics, including acrylic resin, polyvinyl butyral resin, polycarbonates and poly olefins”) and a plurality of second beads dispersed through the body of the core (e.g. internal beads 26), wherein the first and second beads are glass or glass ceramic beads (paragraph [0026] “glass or ceramic microsphere”), and wherein the first beads are different from the second beads (e.g. they are at least different in where they are disposed), wherein the first and second beads are retroreflective (paragraph [0026] “reflective beads … are microspheres of glass or ceramic that are retroreflective”).
Bjorklund does not disclose the polymer is an ionic copolymer, as required by claim 24; or wherein the ionic copolymer includes no more than 15 mole percent of ionized units covalently bonded to a polymer backbone as pendant group moieties, as recited by claim 31; or wherein the ionic copolymer is an ionically cross-linked ethylene methacrylic acid copolymer, as recited in claim 32.
Bailey teaches a retro reflective article (title) with discrete refracting elements (inter alia column 8 lines 61-65) with first beads on the surface (e.g. refracting elements 60) and second beads (e.g. retroreflective elements 68) embedded in a body (e.g. polymer matrix 65), that can be made of polymers (inter alia column 9 lines 39-44) and further teaches the beads may be either glass, ceramic or polymer (column 9 lines 35-37) and the polymer is ionically crosslinked ethylene methacrylic acid (inter alia column 9 line 44) and has an example using Surlyn®, an ionomer of polyethylene methacrylic acid (column 21 lines 35-42), that inherently has no more than 15 mole percent of ionized units covalently bonded to a polymer backbone as pendant group moieties, for the purpose of using a resin that tended to remain fairly spherical and has good anchorage (column 21 lines 43-47) resulting in a durable element that achieves a bright retroreflection (column 3 lines 41-65).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the polymer core material in the reflective element as disclosed by Bjorklund to be ionically cross-linked ethylene methacrylic acid copolymer, which has no more than 15 mole percent of ionized units covalently bonded to a polymer backbone as pendant group moieties, as taught by Bailey, for the purpose of using a commercially available resin that tended to remain fairly spherical and has good anchorage resulting in a durable element that achieves a bright retroreflection.

Regarding claim 30 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the core (e.g. 20) is substantially spherical (inter alia paragraph [0028] “spherical body 20” see figure 7).
Regarding claim 33 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the core (e.g. 20) further comprises one or more pigments (inter alia paragraph [0026] “pigment”).
Regarding claim 39 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the first bead has a first refractive index, and the second bead has a second refractive index that is different that the first refractive index (implicit given paragraph [0026] “…a mixture of sizes of beads and of varying refractive indexes of beads may be used”).  
Regarding claim 41 Bjorklund further discloses a device (see figures 2 & 4) comprising: a substrate (e.g. road 12), and a plurality of the reflective elements (e.g. 16) of claim 24 (inter alia 
Regarding claim 44 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the reflective element is suitable for mixing in a liquid pavement marking composition (inherent as set forth in 112 section above, further abstract).
Regarding claim 45 Bjorklund further discloses a liquid pavement marking composition (inter alia paragraph [0043] see figure 2) comprising the reflective element according to claim 24 (e.g. 16), and a liquid pavement marking component (inter alia paragraph [0043] “…base line is added to a kettle on the truck and heated to approximately 400-425° F where it becomes molten and acts as a pourable liquid”).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund US Patent Application Publication 2009/0202298 in view of US Patent Bailey et al. 5,880,885, of record, and in further view of Durant et al. US Patent Application Publication 2006/0062965.
Regarding claim 43 the combination of Bjorklund and Bailey discloses the reflective element of claim 24, as set forth above.  Bjorklund further discloses wherein the reflective element (e.g. 16) has a diameter that can be varied in size (paragraph [0026] discusses varying the size of the pellets from a pelletizer in forming 20 of 16) depending on their intended use (paragraph [0048] discusses the size of 16 is based on the thickness of the base 16 is embedded into and protrudes from).
The combination of Bjorklund and Bailey do not disclose or teach a mean average diameter form 100 microns to 2000 microns.
Durant teaches a reflective element (title e.g. figure 1 retroreflective device 1) as a retroreflective additive for road surfaces coatings (inter alia paragraph [0001 & 0033]) comprising: a inter alia paragraph [0030] “Light entering a bead 2 is reflected internally and re-emitted in the direction of the source”) and, similar to Bjorklund, further teaches the reflective element (e.g. 1) is embedded into and protrudes from a base material (inter alia paragraph [0033]) and that the diameter of reflective element (e.g. 1) is changed according to the thickness of the base material (paragraph [0034]) and gives an example of the diameters being 1-2mm (paragraph [0034]) for the purpose of using the reflective element in road marking paint (paragraph [0034]).  
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  The combination of Bjorklund and Bailey discloses the reflective element, as set forth above, establishing general conditions of the claim.  The benefits of having the diameter in the claimed range is to allow the reflective element to be embedded into and protrudes from a base layer with a particular thickness (Bjorklund paragraph [0048]).  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the reflective element as disclosed by the combination of Bjorklund and Bailey to have a mean average diameter form 100 microns to 2000 microns since Bjorklund discloses the size of the reflective element is variable dependent on the thickness of a base material the reflective element is incorporated into and Durant teaches a similar reflective element with similar size variations for the same reasons and provides an example of a reflective element in the claimed range for the purpose using the reflective element in road marking paint, further discovering the optimum or workable ranges involves only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Insofar as they are understood claims 24, 30 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,858,496; claim 24 is further rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,858,496; and claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,858,496.  Although the claims at issue are not identical, they are not patentably distinct from each other because the devices claimed in ‘496 the instant application are coextensive such that there exists devices which could simultaneously be claimed under both.
Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, and 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.


Regarding instant application claim 24 and ‘496 claim 1, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim does not have any requirements as to the shape.  However, the instant application’s claim would include all shapes, including “essentially spherical,” and the metes and bounds of the 


[AltContent: oval][AltContent: oval] 
[AltContent: textbox (essentially spherical shaped reflective element, and the first and second beads having different refractive indexes, and the first beads being glass, and ionic polymer core)][AltContent: textbox (essentially spherical shaped reflective element and/or the first and second beads having different refractive indexes and/or the first beads are not glass and/or non-ionic polymer core )][AltContent: arrow][AltContent: textbox (10,858,496)][AltContent: textbox (Instant Application)][AltContent: textbox (not essentially spherical shaped reflective element and/or the first and second beads having the same refractive indexes)][AltContent: arrow][AltContent: arrow]















Figure 1.  Venn diagram showing intersection of elements reading on ‘496 claim 1 and instant application claim 24.


Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, and 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.
30.  The reflective element of claim 24, wherein the core is substantially spherical.



Regarding instant application claim 30 and ‘496 claim 1, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim requires the core to be “substantially spherical.”  In light of the specification, see 

[AltContent: oval][AltContent: oval] 
[AltContent: textbox (the first and second beads having different refractive indexes, and the first beads being glass, and ionic polymer core)][AltContent: arrow][AltContent: textbox (the first and second beads having different refractive indexes and/or the first beads are not glass and/or non-ionic polymer core )][AltContent: textbox (the first and second beads having the same refractive indexes )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Instant Application)][AltContent: textbox (10,858,496)]












Figure 2.  Venn diagram showing intersection of elements reading on ‘496 claim 1 and instant application claim 30.


Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 
a plurality of first beads disposed around at least a portion of the perimeter of the core, 
wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, and 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective.
1.  A reflective element comprising: a core consisting of a composite core 
wherein the composite core comprising a polymer and a plurality of first beads having a first refractive index distributed throughout the polymer;  
a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.
39.  The reflective element of claim 24, wherein the first bead has a first refractive index, and the second bead has a second refractive index that is different that the first refractive index.



Regarding instant application claim 39 and ‘496 claim 1, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim requires the core to be “substantially spherical.”  In light of the specification the beads on the perimeter of the core would not significantly change the shape of the reflective element 
[AltContent: oval][AltContent: oval] 
[AltContent: textbox (spherical shaped reflective element, and the first beads being glass, and ionic polymer core)][AltContent: arrow][AltContent: textbox (essentially spherical shaped reflective element and/or the first beads are not glass and/or non-ionic polymer core)][AltContent: textbox (not essentially spherical shaped reflective element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Instant Application)][AltContent: textbox (10,858,496)]











Figure 3.  Venn diagram showing intersection of elements reading on ‘496 claim 1 and instant application claim 39.


Instant Application
10,858,496
24.  A reflective element comprising: 
a core defined by a body with a perimeter; 

wherein the core is a composite core comprising an ionic copolymer and a plurality of second beads dispersed through the body of the core, 
wherein the first and second beads are glass or glass ceramic beads, and 
wherein the first beads are different from the second beads, 
wherein the first and second beads are retroreflective.


a plurality of second beads having a second refractive index that is different from the first refractive index, wherein the plurality of second beads are at a perimeter of the composite core, 
wherein the plurality of the first beads are entirely distributed throughout the composite core wherein the plurality of first beads are glass or glass ceramic beads and wherein the reflective element is essentially spherical.

8.  The reflective element of claim 1, wherein the plurality of second beads are glass or glass ceramic beads.


Regarding instant application claim 24 and ‘496 claim 8, it is noted that the terms first and second beads is switched in claim 1 of ‘496, for clarity the first beads will indicate the beads on the periphery.  Further ‘496’s claim requires the reflective element is “essentially spherical” and the instant application’s claim does not have any requirements as to the shape.  However, the instant application’s claim would include all shapes, including “essentially spherical” and the metes and bounds of the instant application’s claim would include ‘496’s “essentially spherical” shape.  Further ‘496’s claim requires the first and second beads to have different indexes of refraction and the instant application’s claim does not have any requirements as to the first and second bead’s indexes of refraction.  However, the instant application’s claim would include any combination of indices, including the first and second beads having different indexes of refraction and the metes and bounds of the instant application’s claim would include ‘496’s different indexes requirement.  Further, the instant application’s claim requires an ionic copolymer ‘496’s claim requires a polymer.  However, the instant application’s claim limitation would be include ‘496’s broader polymer requirement a polymer.  Thus, there is an intersection of reflective elements that read on both claims.  If the instant application was allowed there would be two patents reading on reflective elements falling within the intersection seen in the Venn diagram of figure 4.  This 
[AltContent: oval][AltContent: oval] 
[AltContent: textbox (essentially spherical shaped reflective element, and the first and second beads having different refractive indexes, and ionic polymer core)][AltContent: arrow][AltContent: textbox (essentially spherical shaped reflective element and/or the first and second beads having different refractive indexes and/or non-ionic polymer core )][AltContent: textbox (not essentially spherical shaped reflective element and/or the first and second beads having the same refractive indexes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Instant Application)][AltContent: textbox (10,858,496)]













Figure 4.  Venn diagram showing intersection of elements reading on ‘496 claim 8 and instant application claim 24.


Instant Application
10,858,496
41.  A device comprising: a substrate, and a plurality of the reflective elements of claim 24, wherein the reflective elements are secured to the substrate by an adhesive, paint, or resin.
15.  The reflective element of claim 1, wherein the retroreflective element is secured to a substrate by an adhesive, paint, resin.


Regarding instant application claim 41 and ‘496 claim 15, both the instant application’s claim and ‘496’s claim 15 indicate the retroreflective element is a secured to a substrate by an adhesive, paint, resin and the instant applications, and has the same limitations.  The use in the instant application’s device of claim 24 and ‘496’s claim using the device of claim 1 follows the same reasoning as set forth above.

Response to Arguments
Applicant’s arguments, see remarks, filed April 12, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant’s arguments, see remarks, filed April 12, 2021, with respect to the claim rejections under §103 based on De Vries have been fully considered and are persuasive.  Particularly the non-patent literature defining retroreflection versus diffuse/specular reflection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bjorklund, as set forth above.  
Applicant's arguments filed April 12, 2021, with respect to the double patenting rejection have been fully considered but they are not persuasive.  As set forth above, the claims create intersections of devices which reads on both of the devices claimed by the instant application and the devices claimed by ‘496.  Therefore, if applicant were to sell ‘496 and the instant application were to be allowed there would be sets of devices claimed by both ‘496 and the instant application, i.e. the “intersections” set forth above.  To prevent possible harassment by multiple assignees applicant could file a terminal disclaimer or amend the current claims to exclude said intersections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gelfant et al. US Patent Application Publication 2013/0215510, in regards to a similar retroreflective element with similar diameters.
De Vries et al. US Patent 3,254,563, in regards to a similar retroreflective element with similar diameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                              April 28, 2021